Yista la moción del acusado apelante en la que solicita se revo-que la sentencia dictada por la Corte de Distrito de Bayamón el día 10 de octubre de 1939 y se le absuelva libremente; vistos asimismo los autos del caso y el informe del Fiscal de esta Corte Suprema, y apareciendo que en la denuncia por portar armas formulada contra el acusado apelante no se alega el pueblo de la residencia de éste, se revoca la referida sentencia de la Corte de Distrito de Baya-món y se absuelv'e al acusado libremente, de acuerdo con lo resuelto por esta corte en el caso de El Pueblo v. Díaz, 55 D.P.R. 629.